               Case 8:17-cv-01868-JVS-DFM Document 292 Filed 07/15/21 Page 1 of 2 Page ID #:13767




                              1 NEIL A. GOTEINER (State Bar No. 083524)
                                ngoteiner@fbm.com
                              2 C. BRANDON WISOFF (State Bar No. 121930)
                                bwisoff@fbm.com
                              3 ELIZABETH A. DORSI (State Bar No. 282285)
                                edorsi@fbm.com
                              4 Farella Braun + Martel LLPth
                                235 Montgomery Street, 17 Floor
                              5 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              6 Facsimile: (415) 954-4480
                              7 Attorneys for Defendants
                              8
                                                        UNITED STATES DISTRICT COURT
                              9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           10                                (SOUTHERN DIVISION)

                           11
                           12 COMMODITY FUTURES TRADING                       Case No. 8:17-cv-01868-JVS-DFM
                              COMMISSION,
                           13                                                 NOTICE OF APPEARANCE
                                       Plaintiff,
                           14                                                 The Hon. James V. Selna
                                  vs.
                           15
                              MONEX CREDIT COMPANY,
                           16 MONEX DEPOSIT COMPANY,
                              NEWPORT SERVICES
                           17 CORPORATION, MICHAEL
                              CARABINI, AND LOUIS CARABINI,
                           18
                                       Defendants.
                           19
                           20              TO THE COURT AND ALL PARTIES HEREIN AND THEIR
                           21              ATTORNEYS OF RECORD
                           22              NOTICE IS HEREBY GIVEN that Jeffrey M. Fisher of Farella Braun +
                           23 Martel LLP hereby notes his appearance in the above-entitled action as counsel for
                           24 Defendants Monex Credit Company, Monex Deposit Company, Newport Services
                           25 Corporation, Michael Carabini, and Louis Carabini.
                           26 / / /
                           27 / / /
                           28 / / /
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    NOTICE OF APPEARANCE OF JEFFREY M.
                                    FISHER / Case No. 8:17-cv-01868-JVS-DFM
               Case 8:17-cv-01868-JVS-DFM Document 292 Filed 07/15/21 Page 2 of 2 Page ID #:13768




                              1            Jeffrey M. Fisher's contact information is as follows:
                              2                          FARELLA BRAUN + MARTEL LLP
                                                         235 Montgomery Street, 17th Floor
                              3                          San Francisco, CA 94104
                                                         Telephone: (415) 954-4400
                              4                          Facsimile: (415) 954-4480
                                                         E-mail: jfisher@fbm.com
                              5
                              6
                                    Dated: July 13, 2021                      FARELLA BRAUN + MARTEL LLP
                              7
                              8
                                                                              By:         /s/ Jeffrey M. Fisher
                              9                                                     Jeffrey M. Fisher
                           10
                                                                              Attorneys for Defendants
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    NOTICE OF APPEARANCE OF JEFFREY M.               2                            30203\14221097.1
                                    FISHER / Case No. 8:17-cv-01868-JVS-DFM
